DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-29, drawn to a bone plate system, classified in A61B 17/8047.
II. Claims 30-34, drawn to a method of assembling a bone plate, classified in A61B 2017/00526.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; for example, the bone plate may be assembled by inserting the resilient member through a side hole of the plate, or the resilient member may be placed into the bone plate body through an open top area that is then covered by a top plate body member attached by glue or welding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jonathan H. Urbanek on 16 November 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Priority
The priority date is 26 March 2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resilient member…having a maximum width transverse to the path of the slider that is greater than the minimum width between the supports of the bone plate body” (Claim 16 / ll. 15-17) must be shown or the feature(s) canceled from the claim(s). The terms “width” and “length” are not commonly understood as interchangeable, particularly with regard to an elongated pin. As shown for example in FIG. 4, the maximum width of the resilient member that is transverse to the path of the slider would be interpreted as the dimension of the resilient member in the direction from top to bottom surface of the plate body, i.e. the diameter of the pin, which dimension is not shown in the figures as greater than the minimum width between the supports of the bone plate body. Rather, the maximum length (or maximum dimension) of the pin transverse to the path of the slider (in the right to left direction in the plane of the paper in FIG. 4) is greater than the minimum width between the supports of the bone plate body. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15, 18, 19, 27, and 28 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 1: “the bone screw head portion” (ll. 15)
Claim 3: “between the slider” (ll. 1); “between the clearance” (ll. 2)
Claim 4: “[[the]] an entirety” (ll. 1)
Claim 9: “the surface of the slider” (ll. 2)
Claim 10: “in different ones of the recesses” (ll. 2)
Claim 11: “the upper annular surface” (ll. 3)
Claim 12: “a lower surface configured to be positioned” (ll. 1-2)
Claim 15: “and the foot portion” (ll. 4)
Claim 18: “extend into respective ones of the recesses” (ll. 2-3) 
Claim 27: “between the opposite sides” (ll. 2) 

Information Disclosure Statement
The information disclosure statement filed 04 May 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because certain non patent literature references are not dated.  It has been placed in the application file, but the information referred to therein that has been crossed through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 25, the limitation that the resilient member is elongated and has a length renders the claim indefinite, as it is unclear if the length refers to the same dimension as the “maximum width” recited in claim 16 / ll. 15, or to a different dimension. For examination purposes, the limitation will be interpreted in the first instance, and amendment is suggested to claim 16 to recite a maximum length or maximum dimension, with the same term recited correspondingly in claim 25. 
As to claim 29, the limitation “the portion of the slider” (ll. 3) renders the claim indefinite because there is insufficient antecedent basis for the limitation in the claim. There is no “portion” previously recited. The portion of the slider recited in claim 28 is in a different claim tree and refers to a different component. For examination purposes, the limitation in claim 29 will be interpreted as, and amendment is suggested to, “a portion of the slider.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 14, 16-21, 23-27, and 29 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S.  Patent No. US 8,562,656 to Humphreys. 
As to claim 1, Humphreys discloses a bone plate system comprising a bone plate body (120) including a throughbore (122) (col. 3 / ll. 10-25), shown in FIGs. 6-8; a bone screw (140) having a head portion (142) with a rotary drive structure (hex recess) and a threaded shank portion (148) (col. 3 / ll. 36-39), shown in FIG. 6, the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (180) slidably connected to the bone plate body to slide between a clearance position (first position), shown in FIG. 19, wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body (col. 5 / ll. 50-67) and an interference position (second position) wherein the slider inhibits bone screw back out from the throughbore (col. 6 / ll. 11-39), shown in FIGs. 17 and 21; an elongate, resilient pin (160) distinct from the slider, shown in FIG. 11, and engaged with the bone plate body (col. 3 / ll. 60-62), shown in FIGs. 12-21; and the slider having a surface (side surface of 187), shown in FIG. 9, configured to deflect the resilient pin as the bone screw head portion shifts the slider from the interference position toward the clearance position (col. 5 / ll. 59-67), shown in FIG. 19, the deflected resilient pin urging the slider from the clearance position toward the interference position upon the bone anchor head portion seating against the bone plate body in the throughbore (col. 6 / ll. 18-27), shown in FIG. 21. 
As to claim 2, Humphreys discloses the bone plate system of claim 1 wherein the resilient pin (160) includes opposite end portions (free end portions) and an intermediate portion, shown in FIG. 11, the end portions engaged with the bone plate body (at recesses 127 and 127’ via insertion and maintaining therein) (col. 4 / ll. 33-37) and the intermediate portion contacting the slider (180) in the clearance position thereof to urge the slider toward the interference position, shown in FIG. 19. 
As to claim 3, Humphreys discloses the bone plate system of claim 1 wherein the connection between slider and the bone plate body limits the slider to shifting along an axis between clearance and interference positions (axis along neck 126; due to sliding of bottom of slider on bone plate body and tapering shape of opening in upper surface of bone plate body), shown in FIGs. 17-21; and the bone plate body includes a pair of support surfaces (interior circumferentially extending surface of 127 and interior circumferentially extending surface of 127’) on opposite sides of the axis and extending transverse thereto, shown in FIG. 8, the support surfaces of the bone plate body configured to contact end portions of the resilient pin with the slider in the clearance position and support the resilient pin as the resilient pin urges the slider toward the interference position (in both the clearance position and the interference position, at least part of the support surfaces contact the end portions of the pin either because the pin is snugly fit in the holes 127 and 127’ with contact on all sides or because gravity causes at least part of the pin external surface to contact the interior support surfaces of the holes, and the support surfaces support the pin because the end portions of the pin in the holes maintain the pin in the bone plate body and provide opposite force to the movement of the intermediate portion of the pin). 
As to claim 4, Humphreys discloses the bone plate system of claim 1 wherein the slider shifts the entirety of the resilient pin relative to the bone plate body with shifting of the slider between the clearance and interference positions thereof (because the pin is disclosed as being inserted through and into holes 127 and 127’ and is not disclosed as fastened in any way therein, such that movement of the intermediate portion of the pin due to shifting of the slider between the clearance and interference positions thereof would result in shifting of the entirety of the pin relative to the bone plate body, i.e. the pin end portions would slide in the holes). 
As to claim 5, Humphreys discloses the bone plate system of claim 1 wherein the resilient pin has an unloaded configuration wherein the pin is straight, shown in FIG. 11; and wherein the pin is bent with the slider in the interference position (under broadest reasonable interpretation, there are various positions that may be interpreted as the interference position, i.e. the position wherein the slider inhibits bone screw back out from the throughbore, including every intermediate position between the clearance position, shown in FIG. 19, and the final interference position shown in FIG. 21, because at these intermediate interference positions the bone screw is still inhibited from backing out, e.g. the top ledge 183 of the slider may inhibit backout of the screw by overhanging the ledge 149 of the screw – at these intermediate interference positions, the pin would be slightly bent as it is between the more bent clearance and less bent/straight final interference positions). 
As to claim 6, Humphreys discloses the bone plate system of claim 1 wherein the resilient pin is bent with the slider in the interference position (as interpreted above) and more bent with the slider in the clearance position, shown in FIG. 19. 
As to claim 7, Humphreys discloses the bone plate system of claim 1 wherein the resilient pin is captured between the slider and the bone plate body, shown in FIG. 18. 
As to claim 8, Humphreys discloses the bone plate system of claim 1 wherein the slider includes a channel (cutout at 187, FIG. 9, where under broadest reasonable interpretation a channel is a passageway) and the resilient pin extends in the channel of the slider (col. 4 / ll. 35-37), shown in FIG. 15. 
As to claim 9, Humphreys discloses the bone plate of claim 1 wherein the resilient pin includes opposite end portions (free end portions) and an intermediate portion, the surface (side surface of 187) of slider having a curvature to support the intermediate portion of the resilient pin (the side surface of 187 has a curvature that supports the pin when the pin is being deflected and also supports the pin at least tangentially when the pin is not being deflected), shown in FIG. 19. 
As to claim 10, Humphreys discloses the bone plate of claim 1 wherein the bone plate body includes recesses (127, 127’) on opposite sides of the slider, shown in FIG. 8, the resilient pin having end portions received in different recesses (col. 4 / ll. 33-37). 
As to claim 11, Humphreys discloses the bone plate system of claim 1 wherein the bone screw head portion includes an upper annular surface (149) and the slider includes a lip portion (181) configured to extend radially over the annular surface with the slider in the interference position and the bone screw seated against the bone plate body in the throughbore, shown in FIG. 21. 
As to claim 13, Humphreys discloses the bone plate system of claim 1 wherein the resilient pin is of a nitinol material (col. 4 / ll. 12-13). 
As to claim 14, Humphreys discloses the bone plate system of claim 1 wherein the pin has a length and a substantially uniform cross section perpendicular to the length throughout a majority of the length of the pin, shown in FIG. 11. 

As to claim 16, Humphreys discloses a bone plate system comprising a bone plate body (120) having an upper surface (121) and a lower surface (119); a throughbore (122) of the bone plate body extending between the upper and lower surfaces of the bone plate body along a central, longitudinal axis of the throughbore (col. 3 / ll. 10-25), shown in FIGs. 6-8; a bone screw (140) having a head portion (142) and a threaded shank portion (148) (col. 3 / ll. 36-39), shown in FIG. 6, the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (180) slidably connected to the bone plate body to contact the bone screw as the bone screw is advanced into the throughbore, shown in FIGs. 16-21, the slider configured to be slid along a path by the bone screw from a laterally inward, interference position (second position) wherein the slider inhibits bone screw back out from the throughbore (col. 6 / ll. 11-39), shown in FIGs. 17 and 21, to a laterally outward, clearance position (first position), shown in FIG. 19, wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body (col. 5 / ll. 50-67); supports (portions of 120 adjacent holes 123 and 125 on either side of neck 126, FIG. 8) of the bone plate body on opposite sides of the slider and having a minimum width therebetween (minimum width taken between the interior surfaces at holes 123 and 125 at points adjacent neck 126, shown in the annotated figure below) transverse to the path of the slider; a resilient member (160) associated with the slider and having a maximum width (under broadest reasonable interpretation, the width dimension of the resilient member is taken in the same direction as the minimum width between the supports which is transverse to the path of the slider, i.e. the length of the pin shown in FIG. 11) transverse to the path of the slider that is greater than the minimum width between the supports of the bone plate body, shown in FIG. 12; the slider configured to deflect a center portion of the resilient member between the supports of the bone plate body (the deflected center portion is between the supports) and along the path of the slider as the bone screw contacts the slider and shifts the slider from the laterally inward, interference position to the laterally outward, clearance position (col. 5 / ll. 59-67), shown in FIG. 19; and side portions (free end portions) of the resilient member on opposite sides of the center portion configured to contact the supports (by insertion into and maintaining in recesses 127, 127’ in the supports) of the bone plate body with the slider in the laterally outward, clearance position and urge the slider toward the laterally inward, interference position upon the bone screw head portion seating against the bone plate body (in both the clearance position and the interference position, at least part of the interior surfaces of the recesses of the supports contacts the side portions of the resilient member either because the resilient member is snugly fit in the recesses 127 and 127’ with contact on all sides or because gravity causes at least part of the resilient member external surface to contact the inner surfaces of the recesses, and the side portions urge the slider back to the resting interference position because they are maintained in the opposing recesses and provide opposite force to the movement of the center portion such that the center portion of the resilient member is biased back into line with the side portions). 

    PNG
    media_image1.png
    392
    531
    media_image1.png
    Greyscale

Humphreys, Figure 8, annotated 

As to claim 17, Humphreys discloses the bone plate system of claim 16 wherein the side portions of the resilient member include side surfaces (external circumferential surfaces of the ends of the resilient member) configured to slide along the supports of the bone plate body as the slider slides from the interference position toward the clearance position (because the resilient member is disclosed as being inserted through and into recesses 127 and 127’ and is not disclosed as fastened in any way therein, as the center portion of the resilient member is deflected away from the throughbore as the slider slides toward the clearance position, the side portions of the resilient member would correspondingly slide somewhat out of the recesses since the resilient member is curving and its effective length is being shortened; during this movement, the side surfaces of the side portions of the resilient member thus slide along the supports because they slide within/out of and along the recesses which are in and part of the supports). 
As to claim 18, Humphreys discloses the bone plate system of claim 16 wherein the bone plate body includes a recess (127, 127’) adjacent each of the supports (the recesses extend into the supports and are thus adjacent to part of the supports) and the resilient member side portions extend into the recesses with the slider in the interference position (in both the interference and clearance positions), shown in FIG. 12. 
As to claim 19, Humphreys discloses the bone plate system of claim 18 wherein the resilient member side portions are at least partially withdrawn from the recesses with the slider in the clearance position (because the resilient member is disclosed as being inserted through and into recesses 127 and 127’ and is not disclosed as fastened in any way therein, as the center portion of the resilient member is deflected away from the throughbore as the slider slides toward the clearance position, the side portions of the resilient member would correspondingly slide somewhat out of the recesses since the resilient member is curving and its effective length is being shortened). 
As to claim 20, Humphreys discloses the bone plate system of claim 16 wherein the supports of the bone plate body include support surfaces (interior surface of bone plate body 120 at hole 123 and interior surface of bone plate body 120 at hole 125, i.e. portions of interior surface on either side of neck 126) tapering toward one another (toward neck 126) as the support surfaces extend laterally away from the throughbore, shown in FIG. 8. 
As to claim 21, Humphreys discloses the bone plate system of claim 20 wherein the support surfaces are curved, shown in FIG. 8. 
As to claim 23, Humphreys discloses the bone plate system of claim 16 wherein each support includes an edge (where interior surfaces of holes 123 and 125 meet interior circumferentially extending surfaces of recesses 127 and 127’) configured to contact one of the resilient member side portions with the slider in the interference position (because an edge is the meeting of two surfaces, it thus comprises part of both surfaces, i.e. each surface comprises part of the edge; therefore, because the resilient member side portions are inserted into and maintained in the recesses 127 and 127’ and there must be contact between at least part of the resilient member external surface and interior support surfaces of the recesses, then the edge comprising part of such interior surface is thus configured to contact the part of the resilient member external surface at its side portions, in both the interference and clearance positions; in the intermediate interference positions as discussed above, the resilient member center portion would be slightly bent compared to the straight parts in the recesses and thus create a bend at the edge that contacts the edge) and a support surface (interior circumferentially extending surface of 127 and interior circumferentially extending surface of 127’) adjacent the edge configured to contact the one resilient member side portion with the slider in the clearance position (in both the clearance position and the interference position, at least part of the support surface contacts the side portion of the resilient member either because the resilient member is snugly fit in the recesses 127 and 127’ with contact on all sides or because gravity causes at least part of the resilient member external surface to contact the interior support surfaces of the recesses). 
As to claim 24, Humphreys discloses the bone plate system of claim 16 wherein the slider includes a curved surface (side surface of 187) configured to contact the center portion of the resilient member, shown in FIGs. 9 and 19. 
As to claim 25, Humphreys discloses the bone plate system of claim 16 wherein the resilient member is elongated and has a length, shown in FIG. 11, the resilient member having a uniform cross section throughout at least a majority of the length of the resilient member. 
As to claim 26, Humphreys discloses the bone plate system of claim 16 wherein the resilient member includes a pin, shown in FIG. 11. 
As to claim 27, Humphreys discloses the bone plate system of claim 16 wherein the slider includes opposite sides (on either side of notch 186) and the resilient member extends between the sides of the slider and the supports of the bone plate body (at least part of the resilient member extends between or has a length disposed between the sides of the slider and the supports). 
As to claim 29, Humphreys discloses the bone plate system of claim 16 wherein the bone plate body includes an opening (124) in the upper surface extending laterally from the throughbore, shown in FIG. 8; and wherein the portion of the slider is in the opening of the bone plate body with the slider in the interference position and the clearance position, shown in FIGs. 16-21.

Claims 1-3, 6-9, 11-16, 20-22, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S.  Patent No. US 7,452,370 to Anderson. 
As to claim 1, Anderson discloses a bone plate system, shown in FIGs. 1-2, comprising a bone plate body (12) including a throughbore (14) (col. 4 / ll. 4-37); a bone screw (30) having a head portion (22) with a rotary drive structure (26) and a threaded shank portion (24) (col. 4 / ll. 65-67), the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (retainer 16) slidably connected to the bone plate body to slide between a clearance position (B) wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body and an interference position (A) wherein the slider inhibits bone screw back out from the throughbore (col. 4 / ll. 38-58), shown in FIG. 1; an elongate, resilient pin (biasing member 18; under broadest reasonable interpretation, the biasing member is an elongate resilient pin because it is an elongate resilient pin that has been curved into a split ring, and is therefore as much of an elongate resilient pin as in the instant application which discloses a pin that is in a curved configuration during use; the pin is elongate about its circumference, i.e. along its length if straightened, and resilient due to its nitinol composition) distinct from the slider and engaged with the bone plate body, shown in FIG. 1; and the slider having a surface (56) configured to deflect the resilient pin as the bone screw head portion shifts the slider from the interference position toward the clearance position (col. 4 / ll. 30-31, col. 4 / ll. 59 – col. 5 / ll. 12), the deflected resilient pin urging the slider from the clearance position toward the interference position upon the bone anchor head portion seating against the bone plate body in the throughbore (col. 5 / ll. 12-24). 
As to claim 2, Anderson discloses the bone plate system of claim 1 wherein the resilient pin includes opposite end portions (free end portions including ends of split ring shape of 18, shown shaded in the annotated figure below) and an intermediate portion (middle portion adjacent 56 in FIG. 1), the end portions engaged with the bone plate body (at least in the clearance position, the pin will be deformed and compressed by the distance between A and B and the end portions will be pressed against the angled support surfaces of the plate body, FIG. 1; additionally, the entire pin including the end portions are engaged with the seat 44 of the plate body) and the intermediate portion contacting the slider (16) in the clearance position (B) thereof to urge the slider toward the interference position (col. 5 / ll. 12-24). 

    PNG
    media_image2.png
    615
    698
    media_image2.png
    Greyscale

Anderson, Figure 1, annotated 

As to claim 3, Anderson discloses the bone plate system of claim 1 wherein the connection between slider and the bone plate body limits the slider to shifting along an axis (in direction D, along centerline of slider 16) between clearance and interference positions (col. 5 / ll. 35-38); and the bone plate body includes a pair of support surfaces (angled surfaces of plate body adjacent 18 in FIG. 1) on opposite sides of the axis and extending transverse thereto, the support surfaces of the bone plate body configured to contact end portions (free end portions including ends of split ring shape of 18) of the resilient pin with the slider in the clearance position (at least in the clearance position, the pin will be deformed and compressed by the distance between A and B and the end portions will be pressed against the angled support surfaces of the plate body, FIG. 1) and support the resilient pin as the resilient pin urges the slider toward the interference position (col. 5 / ll. 12-24). 
As to claim 6, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is bent with the slider in the interference position and more bent with the slider in the clearance position (under broadest reasonable interpretation, the curved pin is bent because its intermediate portion comprises a curved angle, and is therefore as bent as the pin in the instant application which discloses the pin is bent into a curvature, i.e. not a sharp angle; the pin is therefore bent in FIG. 1 of Anderson in the interference position A, and would be more bent in the clearance position B because it is deformed and compressed to have a smaller curved angle). 
As to claim 7, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is captured between the slider and the bone plate body, shown in FIGs. 1-2. 
As to claim 9, Anderson discloses the bone plate of claim 1 wherein the resilient pin includes opposite end portions (free end portions including ends of split ring shape of 18) and an intermediate portion (middle portion adjacent 56 in FIG. 1), the surface (56) of slider having a curvature to support the intermediate portion of the resilient pin, shown in FIG. 1. 
As to claim 11, Anderson discloses the bone plate system of claim 1 wherein the bone screw head portion includes an upper annular surface (40) and the slider includes a lip portion (54) configured to extend radially over the annular surface with the slider in the interference position and the bone screw seated against the bone plate body in the throughbore (col. 4 / ll. 46-58, col. 5 / ll. 24-35), shown in FIG. 2. 
As to claim 13, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is of a nitinol material (col. 4 / ll. 35-37). 
As to claim 14, Anderson discloses the bone plate system of claim 1 wherein the pin has a length (along its circumference) and a substantially uniform cross section perpendicular to the length throughout a majority of the length of the pin, shown in FIG. 1. 

As to claim 16, Anderson discloses a bone plate system, shown in FIGs. 1-2, comprising a bone plate body (12) (col. 4 / ll. 4-37) having an upper surface (70) and a lower surface (72), shown in FIG. 3; a throughbore (14) of the bone plate body extending between the upper and lower surfaces of the bone plate body along a central, longitudinal axis of the throughbore; a bone screw (30) having a head portion (22) and a threaded shank portion (24) (col. 4 / ll. 65-67), the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (retainer 16) slidably connected to the bone plate body to contact the bone screw as the bone screw is advanced into the throughbore (col. 4 / ll. 30-31, col. 4 / ll. 59 – col. 5 / ll. 12), the slider configured to be slid along a path (in direction D, along centerline of slider 16) by the bone screw from a laterally inward, interference position (A) wherein the slider inhibits bone screw back out from the throughbore (col. 4 / ll. 38-58), shown in FIG. 1, to a laterally outward, clearance position (B) wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body; supports (angled portions of plate body adjacent 18 in FIG. 1) of the bone plate body on opposite sides of the slider (on opposite sides of the centerline of the slider) and having a minimum width (taken between points of angled supports closest to each other) therebetween transverse to the path of the slider; a resilient member (biasing member 18) functionally associated with the slider and having a maximum width (under broadest reasonable interpretation, the width dimension of the resilient member is taken in the same direction as the minimum width between the supports which is transverse to the path of the slider, i.e. the dimension of 18 orthogonal to D in the configuration of FIG. 1) transverse to the path of the slider that is greater than the minimum width between the supports of the bone plate body, shown in FIG. 1; the slider configured to deflect a center portion (middle portion adjacent 56 in FIG. 1) of the resilient member between the supports of the bone plate body (the center portion of the resilient member is deflected by contact with the slider, which deflection occurs along the centerline and thus between ends of the supports) and along the path of the slider as the bone screw contacts the slider and shifts the slider from the laterally inward, interference position to the laterally outward, clearance position (col. 4 / ll. 59 – col. 5 / ll. 12); and side portions (free end portions including ends of split ring shape of 18) of the resilient member on opposite sides of the center portion configured to contact the supports of the bone plate body with the slider in the laterally outward, clearance position (at least in the clearance position, the resilient member will be deformed and compressed by the distance between A and B and the side portions will be pressed against the angled support surfaces of the plate body, FIG. 1) and urge the slider toward the laterally inward, interference position upon the bone screw head portion seating against the bone plate body (col. 5 / ll. 12-24). 
As to claim 20, Anderson discloses the bone plate system of claim 16 wherein the supports of the bone plate body include support surfaces (lateral surfaces facing each other and facing the resilient member and slider) tapering toward one another as the support surfaces extend laterally away from the throughbore, shown in FIG. 1. 
As to claim 22, Anderson discloses the bone plate system of claim 16 wherein the supports include support surfaces (lateral surfaces facing each other and facing the resilient member and slider) on opposite sides of the slider (on opposite sides of the centerline of the slider), each support surface including a first surface portion (portion closest to other support surface) spaced by a gap from one of the resilient member side portions with the slider in the interference position, shown in FIG. 1, the first surface portion contacting the one resilient member side portion with the slider in the clearance position (in the clearance position, the resilient member will be deformed and compressed by the distance between A and B and the side portions will be pressed against the angled support surfaces of the plate body). 
As to claim 24, Anderson discloses the bone plate system of claim 16 wherein the slider includes a curved surface (56) configured to contact the center portion of the resilient member. 
As to claim 25, Anderson discloses the bone plate system of claim 16 wherein the resilient member is elongated and has a length (under broadest reasonable interpretation, the resilient member is an elongated pin because it is an elongated pin that has been curved into a split ring, and is therefore as much of an elongated pin as in the instant application which discloses a pin that is in a curved configuration during use; the pin is elongate about its circumference, i.e. along its length if straightened), the resilient member having a uniform cross section throughout at least a majority of the length of the resilient member, shown in FIG. 1. 
As to claim 26, Anderson discloses the bone plate system of claim 16 wherein the resilient member includes a pin. 
As to claim 27, Anderson discloses the bone plate system of claim 16 wherein the slider includes opposite sides (extending above and below resilient member 18 in FIG. 1) and the resilient member extends between the sides of the slider and the supports of the bone plate body (portions of the resilient member are between the sides of the slider and the supports, FIG. 1). 
As to claim 29, Anderson discloses the bone plate system of claim 16 wherein the bone plate body includes an opening in the upper surface extending laterally from the throughbore, shown in FIGs. 1-3; and wherein the portion of the slider is in the opening of the bone plate body with the slider in the interference position and the clearance position.

As to claim 1, Anderson discloses a bone plate system, shown in FIGs. 8-9, comprising a bone plate body (12) including a throughbore (114 on the right in FIG. 9); a bone screw having a head portion with a rotary drive structure and a threaded shank portion, shown in other embodiments, the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (16) slidably connected to the bone plate body to slide between a clearance position (shifted to the left) wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body and an interference position (center position) wherein the slider inhibits bone screw back out from the throughbore (col. 8 / ll. 50 – col. 9 / ll. 18); an elongate, resilient pin (18) distinct from the slider and engaged with the bone plate body (col. 8 / ll. 41-49), shown in FIG. 9; and the slider having a surface (52) configured to deflect the resilient pin as the bone screw head portion shifts the slider from the interference position toward the clearance position, the deflected resilient pin urging the slider from the clearance position toward the interference position upon the bone anchor head portion seating against the bone plate body in the throughbore. 
As to claim 2, Anderson discloses the bone plate system of claim 1 wherein the resilient pin includes opposite end portions (free end portions including ends of split ring shape of 18, shown in other embodiments) and an intermediate portion (middle portion, on the right in FIG. 9 in a similar position as in FIGs. 1 and 4), the end portions engaged with the bone plate body (the entire pin including the end portions are engaged with and seated in the seat 44 of the plate body; additionally, the end portions abut opposite supports 48) and the intermediate portion contacting the slider (at 52) in the clearance position thereof to urge the slider toward the interference position (col. 8 / ll. 50 – col. 9 / ll. 18). 
As to claim 3, Anderson discloses the bone plate system of claim 1 wherein the connection between slider and the bone plate body limits the slider to shifting along an axis (along centerline of slider 16) between clearance and interference positions; and the bone plate body includes a pair of support surfaces (inward facing surfaces on left sides of opposite 48s) on opposite sides of the axis and extending transverse thereto, shown in FIG. 9, the support surfaces of the bone plate body configured to contact end portions of the resilient pin with the slider in the clearance position and support the resilient pin as the resilient pin urges the slider toward the interference position (col. 8 / ll. 50 – col. 9 / ll. 18). 
As to claim 6, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is bent with the slider in the interference position and more bent with the slider in the clearance position (under broadest reasonable interpretation, the curved pin is bent because its intermediate portion comprises a curved angle, and is therefore as bent as the pin in the instant application which discloses the pin is bent into a curvature, i.e. not a sharp angle; the pin is therefore bent in FIG. 9 of Anderson in the interference position, and would be more bent in the clearance position because it is deformed and compressed to have a smaller curved angle). 
As to claim 7, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is captured between the slider and the bone plate body (pin is captured between 50s on the slider and 48s on the plate body). 
As to claim 8, Anderson discloses the bone plate system of claim 1 wherein the slider includes a channel (extending between 50s) and the resilient pin extends in the channel of the slider. 
As to claim 9, Anderson discloses the bone plate of claim 1 wherein the resilient pin includes opposite end portions (free end portions including ends of split ring shape of 18) and an intermediate portion (middle portion), the surface (52) of slider having a curvature to support the intermediate portion of the resilient pin, shown in FIGs. 8-9. 
As to claim 11, Anderson discloses the bone plate system of claim 1 wherein the bone screw head portion includes an upper annular surface and the slider includes a lip portion (36, 136) configured to extend radially over the annular surface with the slider in the interference position and the bone screw seated against the bone plate body in the throughbore (col. 7 / ll. 5-20), shown in other embodiments. 
As to claim 12, Anderson discloses the bone plate system of claim 1 wherein the bone plate body includes a lower surface to be positioned against a bone and an upper surface opposite the lower surface; wherein the bone plate body includes an undercut (42) in communication with the throughbore (114) and an upper opening (to receive top of slider 16, between throughbores) in the upper surface that opens to the undercut, shown in FIG. 9; and the slider includes a lower portion (34) in the undercut and an upper portion (portion including top surface) in the upper opening of the bone plate body (as shown in FIG. 8, the lower portion 34 has a smaller height than the rest of the slider as measured in the direction between lower and upper surfaces of the bone plate body, and therefore an upper portion of the slider extends above the lower portion 34 so that the top surface of the slider is flush with the upper surface of the bone plate body as shown in other embodiments in FIGs. 3 and 5), the slider upper portion being visible from above the bone plate body with the slider in the interference and clearance positions, shown for example in FIG. 4. 
As to claim 13, Anderson discloses the bone plate system of claim 1 wherein the resilient pin is of a nitinol material (col. 4 / ll. 35-37).  
As to claim 14, Anderson discloses the bone plate system of claim 1 wherein the pin has a length (along its circumference) and a substantially uniform cross section perpendicular to the length throughout a majority of the length of the pin. 
As to claim 15, Anderson discloses the bone plate system of claim 1 wherein the slider includes a bending member (50) having the surface thereon and a foot portion (34) spaced from the bending member, the pin intermediate the bending member and the foot portion (since the bending member and the foot portion extend around a circumference of the pin at least while the pin is being inserted); and wherein the bending member and foot portion having lower surfaces configured to slide on a floor surface (all surfaces facing upward, including floors of 46 and 48) of the bone plate body. 

As to claim 16, Anderson discloses a bone plate system, shown in FIGs. 8-9, comprising a bone plate body (12) having an upper surface and a lower surface; a throughbore (114 on the right in FIG. 9) of the bone plate body extending between the upper and lower surfaces of the bone plate body along a central, longitudinal axis of the throughbore; a bone screw having a head portion and a threaded shank portion, shown in other embodiments, the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider (16) slidably connected to the bone plate body to contact the bone screw as the bone screw is advanced into the throughbore, the slider configured to be slid along a path by the bone screw from a laterally inward, interference position (center position) wherein the slider inhibits bone screw back out from the throughbore to a laterally outward, clearance position (shifted to the left) wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body (col. 8 / ll. 50 – col. 9 / ll. 18); supports (48) of the bone plate body on opposite sides of the slider (on opposite sides of the centerline of the slider and on opposite sides of 50s of the slider) and having a minimum width (taken between closest ends of 48s on the left) therebetween transverse to the path of the slider; a resilient member (18) associated with the slider and having a maximum width (under broadest reasonable interpretation, the width dimension of the resilient member is taken in the same direction as the minimum width between the supports which is transverse to the path of the slider, i.e. the dimension of 18 orthogonal to movement direction D in the configuration of FIG. 9) transverse to the path of the slider that is greater than the minimum width between the supports of the bone plate body, shown in FIG. 9; the slider configured to deflect a center portion of the resilient member between the supports of the bone plate body (the center portion of the resilient member is deflected by contact with the slider, which deflection occurs along the centerline and thus between ends of the supports) and along the path of the slider as the bone screw contacts the slider and shifts the slider from the laterally inward, interference position to the laterally outward, clearance position (col. 8 / ll. 50 – col. 9 / ll. 18); and side portions (free end portions including ends of split ring shape of 18) of the resilient member on opposite sides of the center portion configured to contact the supports of the bone plate body with the slider in the laterally outward, clearance position (the side portions abut opposite supports 48) and urge the slider toward the laterally inward, interference position upon the bone screw head portion seating against the bone plate body (col. 8 / ll. 50 – col. 9 / ll. 18). 
As to claim 20, Anderson discloses the bone plate system of claim 16 wherein the supports of the bone plate body include support surfaces (inward facing surfaces on left sides of opposite 48s) tapering toward one another as the support surfaces extend laterally away from the throughbore. 
As to claim 21, Anderson discloses the bone plate system of claim 20 wherein the support surfaces are curved, shown in FIG. 9. 
As to claim 24, Anderson discloses the bone plate system of claim 16 wherein the slider includes a curved surface (52) configured to contact the center portion of the resilient member. 
As to claim 25, Anderson discloses the bone plate system of claim 16 wherein the resilient member is elongated and has a length (under broadest reasonable interpretation, the resilient member is an elongated pin because it is an elongated pin that has been curved into a split ring, and is therefore as much of an elongated pin as in the instant application which discloses a pin that is in a curved configuration during use; the pin is elongate about its circumference, i.e. along its length if straightened), the resilient member having a uniform cross section throughout at least a majority of the length of the resilient member. 
As to claim 26, Anderson discloses the bone plate system of claim 16 wherein the resilient member includes a pin. 
As to claim 27, Anderson discloses the bone plate system of claim 16 wherein the slider includes opposite sides (including each 50) and the resilient member extends between the sides of the slider and the supports (48) of the bone plate body. 
As to claim 29, Anderson discloses the bone plate system of claim 16 wherein the bone plate body includes an opening (for receiving slider 16) in the upper surface extending laterally from the throughbore; and wherein the portion of the slider is in the opening of the bone plate body with the slider in the interference position and the clearance position. 


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a bone plate system comprising a bone plate body having an upper surface and a lower surface; a throughbore of the bone plate body extending between the upper and lower surfaces of the bone plate body along a central, longitudinal axis of the throughbore; a bone screw having a head portion and a threaded shank portion, the threaded shank portion configured to be advanced into the throughbore and driven into bone; a slider slidably connected to the bone plate body to contact the bone screw as the bone screw is advanced into the throughbore, the slider configured to be slid along a path by the bone screw from a laterally inward, interference position wherein the slider inhibits bone screw back out from the throughbore to a laterally outward, clearance position wherein the slider permits the bone screw head portion to be advanced into the throughbore and seated against the bone plate body; supports of the bone plate body on opposite sides of the slider and having a minimum width therebetween transverse to the path of the slider; a resilient member associated with the slider and having a maximum width transverse to the path of the slider that is greater than the minimum width between the supports of the bone plate body; the slider configured to deflect a center portion of the resilient member between the supports of the bone plate body and along the path of the slider as the bone screw contacts the slider and shifts the slider from the laterally inward, interference position to the laterally outward, clearance position; and side portions of the resilient member on opposite sides of the center portion configured to contact the supports of the bone plate body with the slider in the laterally outward, clearance position and urge the slider toward the laterally inward, interference position upon the bone screw head portion seating against the bone plate body; wherein the bone plate body includes an undercut that opens to the throughbore and the supports, the slider having a portion in the undercut and the side portions of the resilient member extending in the undercut. The closest prior art is Anderson (US 7,452,370). Anderson discloses a bone plate system, shown in FIGs. 8-9, comprising the limitations of claims 16 and 27, as detailed above. As to claim 28, Anderson discloses wherein the bone plate body includes an undercut (42) that opens to the throughbore (114) and the supports (48), shown in FIG. 9, the slider (16) having a portion (34) in the undercut, but is silent as to the side portions of the resilient member extending in the undercut. In another embodiment, in FIGs. 11-13, Anderson discloses portions of a resilient member extend in an undercut (58) but the undercut is not open to the throughbores and no parts of the slider extend in the undercut. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
There is no reasonable motivation in view of the cited art to make modifications to resolve the above deficiencies and arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,932,335 to Humphreys discloses a bone plate system comprising a bone plate body comprising a throughbore, shown in FIG. 2; a retaining element 160 that inhibits screw back out in an interference position; and an elongate resilient pin 130 that maintains the retaining element in position, but is silent as to the retaining element being slidably connected to the bone plate body and shifted by a bone screw head, the resilient pin urging the retaining element toward an interference position, and an undercut that receives portions of both the sliding retaining element and pin. 
U.S. Patent No. US 9,265,531 to Ziolo discloses a bone plate system comprising a bone plate body comprising a throughbore, shown in FIG. 1A; a slider 108 configured to slide between a clearance position and an interference position that inhibits bone screw backout from the throughbore, and a resilient member 206 that slides the slider between positions, but is silent as to the slider deflecting a center portion of the resilient member, and the bone plate body including an undercut that receives portions of both the resilient member and the slider. 
U.S. Patent Application Publication No. US 2019/0328427 to Wolfe et al. discloses a bone plate system comprising a bone plate body comprising a throughbore, shown in FIG. 18A; a slider 1526a,b configured to slide between a clearance position and an interference position that inhibits bone screw backout from the throughbore, and an elongate resilient pin 1526, wherein the slider deflects the resilient pin, but is silent as to supports on the bone plate body, side portions of the resilient member configured to contact the supports, and an undercut in the bone plate body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775